Case 1:20-cv-07468-RMB-KMW Document 1 Filed 06/19/20 Page 1 of 24 PageID: 1



McELROY, DEUTSCH, MULVANEY
& CARPENTER, LLP
1300 Mount Kemble Avenue
P.O. Box 2075
Morristown, New Jersey 07962
(973) 993-8100
Attorneys for Defendant
Metropolitan Life Insurance Company


                                            UNITED STATES DISTRICT COURT
 GINA M. MURDOCK,                          ;DISTRICT OF NEW JERSEY

                      Plaintiff,
                                               Civil Action No.:
                     vs.                   '

 METROPOLITAN LIFE INSURANCE
 COMPANY, AXA EQUITABLE LIFE
 INSURANCE COMPANY AND
 PROTECTIVE  LIFE  INSURANCE
 COMPANY,

                      Defendants.




                   CIVIL ACTION —NOTICE OF REMOVAL


       PLEASE TAKE NOTICE that the undersigned attorneys for defendant,

Metropolitan Life Insurance Company ("MetLife") petition this Honorable Court,

pursuant to 28 U.S.C. § 1441, et seq., removing to the United States District Court,

District of New Jersey, a matter instituted in the Superior Court of the State of New

Jersey, Law Division, Gloucester County, bearing Docket No. GLO-L-552-20.

       PLEASE TAKE FURTHER NOTICE that a copy of this removal petition has

been filed with the Clerk, Superior Court of New Jersey, Law Division, Gloucester
Case 1:20-cv-07468-RMB-KMW Document 1 Filed 06/19/20 Page 2 of 24 PageID: 2



County, thereby effecting removal pursuant to 28 U.S.C. § 1446(b).

       PLEASE TAKE FURTHER NOTICE that by affecting removal of this civil

action, MetLife reserves it right to raise any and all defenses available under the Federal

Rules of Civil Procedure including, without limitation, FED. R. Ctv. P. 12.

       PLEASE TAKE FURTHER NOTICE that in support of this notice of removal,

MetLife relies upon the following:

       1.      On or around May 6, 2020, a Complaint with Jury Demand ("Complaint")

and Civil Case Information Statement ("CIS") was filed on behalf of Gina M. Murdock

("Murdock") in the Superior. Court of New Jersey, Law Division, Gloucester County,

bearing Docket No. GLO-L-552-20. Annexed hereto as Exhibit A is a copy of the

Complaint with Jury Demand ("Complaint"), Civil Case Information Statement ("CIS"),

Track Assignment Notice, cover letter from counsel and Case Details which constitutes

all process, pleadings and/or orders received by MetLife to date within the meaning and

intent of 28 U.S.C. § 1446.

       2.      MetLife first notice of this action occurred on May 20, 2020, when it

received a Case Details form and cover letter from counsel for Murdock dated May 8,

2020, through a P.O. Box maintained by MetLife in Scranton. Upon receipt, MetLife

requested that the undersigned obtain from the court's computerized filing system the

Complaint, Track Assignment Notice and CIS, which was done on May 21, 2020.

Thereafter, on June 3, 2020, MetLife received a summons, Complaint, and CIS delivered

through the same P.O. Box.       To date, MetLife was never properly served with the

summons, Complaint, Track Assignment Notice or CIS. Removal is therefore timely



                                             2
Case 1:20-cv-07468-RMB-KMW Document 1 Filed 06/19/20 Page 3 of 24 PageID: 3



under 28 U.S.C. § 1446(b) in that the filing of the within petition occurred within thirty

(30) days of MetLife's receipt of the summons and Complaint.

       3.      Protective Life Insurance Company and AXA Equitable Life Insurance

Company were voluntarily dismissed from the action by counsel for Murdock on June 15,

2Q20. Attached hereto as Exhibit B is a filed copy of the notice of voluntary dismissal.

Accordingly, there is no need for their consent to the removal of this action to the United

States District Court for the District of New Jersey.

       4.      The gravamen of the Complaint as against MetLife concerns Murdock's

claim for accidental death benefits that she alleges are payable as a result of the death of

her husband, Edward J. Murdock (the "Decedent") under a policy of insurance issued by

MetLife (see, e.g. Complaint, ¶ 10). With respect to MetLife, Murdock is seeking a copy

of the applicable policy; "[j]udgment in the amount of the accidental death benefit under

the policy...;" and attorneys' fees and costs (Complaint, Count One, Addendum Clause).

       5.      Although not alleged in the Complaint, this action, as it relates to MetLife,

is governed by the Employee Retirement Income Security Act of 1974, as amended, § 29

U.S.C. 1001 et seq. ("ERISA") as Murdock is seeking accidental death benefits pursuant

to the Vista Energy Corp. Health &Welfare Benefit Program (the "Plan"). The Flan was

established and maintained by Vista Energy Corp. and is an employee welfare benefit

plan within the meaning and intent of ERISA. The accidental death benefits provided by

the Plan are funded through the policy of group insurance issued by MetLife.

Accordingly, Murdock is seeking relief pursuant to an ERISA plan.

       6.      This Court has original jurisdiction because this matter relates to "a claim
Case 1:20-cv-07468-RMB-KMW Document 1 Filed 06/19/20 Page 4 of 24 PageID: 4



or right arising under the laws of the United States." 28 U.S.C. § 1441(b). ERISA vests

the district courts of the United States with original jurisdiction over civil actions

claiming entitled to ERISA-regulated plan benefits. 29 U.S.C. § 1132(e). Moreover, the

United States Supreme Court has mandated that suits to recover benefits from ERISA-

regulated plans, such as this one, fall directly under ERISA, which provides "an exclusive

federal cause of action for resolution of such disputes." Metropolitan Life Ins. Co. v.

Taylor, 481 U.S. 58, 62-63 (1987). The Court's rationale applies to causes of action

plead solely as state law claims, even without reference to ERISA on the face of the

complaint, because Congress "so completely pre-emp[ted this] ... particular area that any

civil complaint raising this select group of claims is necessarily federal in character." Id.

at 63-64, 67. See also, Pilot Life Ins. Co. v. Dedeaux, 481 U.S. 41 (1987).

        7.     The instant Notice of Removal is filed within thirty (30) days of MetLife's

receipt of a copy of the initial pleading setting forth the claim for relief against it upon

which the instant action is based. The time for filing this notice of removal under 28

U.S.C. § 1446(b) has not expired.

        8.     Given the applicability of ERISA, pursuant to 29 U.S.C. § 1132(e), United

States Llistrict Courts are provided with subject matter jurisdiction over all actions for,

 inter alia, benefits provided under employee welfare benefit plans, including the plan

made the subject of the action instituted by Murdock. Removal is therefore appropriate

under and pursuant to 28 U.S.C. § 1441(a) and (b). Furthermore, pursuant to 29 U.S.C. §

 1144, the terms and provisions of ERISA totally preempt all state causes of action, which

are asserted in the complaint. See, Metropolitan Life Ins. Co. v. Ta~lo_r, 481 U.S. 58



                                             4
Case 1:20-cv-07468-RMB-KMW Document 1 Filed 06/19/20 Page 5 of 24 PageID: 5



(1987).

          9.   This Court maintains subject matter jurisdiction pursuant to 28 U.S.C. §

1331 and 29 U.S.C. § 1132(e). Moreover, this Court maintains supplemental jurisdiction

over all other causes of action and proceedings pursuant to 28 U.S.C. § 1367.


Dated: June 1 R, 2020                McELROY, DEUTSCH, MULVANEY
                                     & CARPENTER, LLP
                                     Attorneys for Defendant
                                     Metropolitan Life Insurance Company



                                     By: s/ %~C     ' ~/~~~
                                           Randi F. Knepper, Esq.

42397/5_1




                                            5
Case 1:20-cv-07468-RMB-KMW Document 1 Filed 06/19/20 Page 6 of 24 PageID: 6
     Case 1:20-cv-07468-RMB-KMW Document 1 Filed 06/19/20 Page 7 of 24 PageID: 7




          ~..~OHN T+ALCTA1vI, LSQ.                                      nrvcrr.o ,t. rA~~CtANi, rst~.
          ~tiorney N.I ID# 037b4i9$S                                    Atiarney NJ' in~t 1731A1157
          f9 Newton Avenue                                             203 ~~:~tiovcr 12as~d
          ?.O. liar 379                                                 Wost 3?o~ytfard, C~I.T Ofi08C
M         Nooclbury, NJ 08096                                          P1~ ouc: 8:iG-~3 7-5924
c~
a         'hone: SSt-84S-8333                                           T'aY: 8SG-84S-399b
r         ;~ax:856-5~~-9441                                             f;m~~l: ~jii~Iciant06195~~gm~~t.com
          'mail: ,johnfn{cit~ni~fAtcianilarv.c~m                       Ot' Counsel #or Piai3itiff, Gia:3 Ni. Murd
a         ~ttornc~~ for Plt~intifE', Gi~~:~ M. Murdock
id
N                                                               SUP}~,RIOR CUtJt~'l'OE' N1:W JE.TZSf:Y
          GTNn \~t N(UCti~C)CK
                                                                L,AW DIVJStON
                                  Plnirrttff,

          vs
                                                                Civil Action

          NtI;'FROPOLITAN LIFE I1~tSUR/iNCE;
          tIXA E~UI'TA13L~ ~.JPE INSUI2ANC:.0                   SUMMONS
          wOMP/'~NY and PRQ'I'ECTIVI:, TIFE
          [NSURANCE COMPANY

                                DG't4'i1l~Qll f4.




          t7rc State OF Ne~c~ j+:rsc~i/, Tip 'fh~~ ~he~t~c Nr~incrl 1.)c'/~~~ulani, AXII J:quiinble t,rfe lt~sui•a~rce
          Catuparr

                    YOtJ APE 1-I~RTsBY SUMMONrD m a Civil llctio~i in lira Su~~rto~ Coax t of ~1cM~
          fessey, u~sUtt~ted by the above n~ii~ed plaiilUif(s) ~i1d ~eq~nied to serve nE~an the atk~~ney(s)
          poi the p1~ii~tlfl(s), whose name end address appc~is ~bavc, ~i~ answer to Uie annexe~t
          ~ompi~iii! wiQvn 35 dzys after tl~e service of the sununons aatd compl~tnt n~an yoii, exclusive
          ~f tt~e day of so~vice. If you fail to ~cis~vei, tucl~moi~t by rtel~ui~ may be iende~ed a~~insl }~o~i
          [o: thr relief detz~ancicd ~n klle coxnptaml Yon sf~aU p~nmptly file }~oui answer anti peoof of
          ;eivicc tl~eieoE u1 d~iplicatc wztli the Clcik of the Supei~oi Coui•l, Noah 13ioad Sliccl,
          WoodUu►y, New Jersey, in accoy dance w~tlz UZe i ales of civil ptact~cc acid p~ oc~duic
              1! you arc ui~at~lc to obt~zn~ a~i atto~ncy, call a I.cgat Sc~vicrs C)It,cc nn u~div~duaf nal
          ;~~zg~hfe log l~c~o legal assistance alay a~tatn ~ ic~leire) la an att~rno}' by c'allu~~; l~~vyci ~e~rPiaC
          serv~co 'l'lies~ num~eis n~1y be Lst~d »h tl~e yellow pages o~ yau~ E~hone hook n~ i1lAy Ll~'
          abiflined by c~ll~n~ (l1e N~~v jersey li~~ ~ssoc~atwi~ U}' callm~, toll I~e~,80~-79'L.g375 (within
          Ric~v J~~sey) o~ 201-2~19,5000 (from o«t of s~~tc}. 'I'h~~ prone numi~c~s log the rnunt3~ u~ ~~h~rl~
          Uus action is pending aye I~~~vy~~ Ret~~,~al Seiv~co, 556-&1$-~~R9, 1.~~;al Sc:r~~ucs C)fftres 8.56-
          &~E3-536Q

          Dated     .,,~ ~~s5 ~..~__                                     /sJ _Itth~tia
                                                                              iv           M Sm~tl~ ,----- --
                                                                         ~vlach~li<: Apt. Smith
                                                                         Clork of tlic Su}~e~ ie~i Cowl

          t~famo of ~~efendai~t lU Be Seivc~~l AXA 7~.quitab3e T,ife Tn9urancG Company
          [~c~ctiess of T~e~'endant to [3e Sewed, P.O. i3ax lt~k7, Charlotte, Nt. 28201
           Case 1:20-cv-07468-RMB-KMW Document 1 Filed 06/19/20 Page 8 of 24 PageID: 8


            May. 6. 2020 3:ObPM                                                                    P~o. 3431     P 1


       i


               .A., dvhn Falexan3, Esq,                                ,A.ugelo J. F~.Ia3ax~i, Est,
               AtCorney 1~TJ ID# Q17841985                             Attorney ~TJ xA# 178.81867
i~             18 I~'ewton Av~entzs                                    203 ~anavex load
;;             P.O. Box $78                                            'Gt>'est De~t~d, Naw Jersey 08086
~°             Woodbwy, Now Jersey 0&096                               mane. 856-~87-5924
x„"~           Phpne~ 868-$~kb-$838                                    Fax• $56.84-3996
~~             Fax• 856-845-$~k7.                                      Email: ~#'a3~iani06~957t~gma~l.com
~              Emsil: ~o~aicianiQt`aicaanilaw,eom                      Of Counsel. £oz plaintiff, Gina M. A~~wcdock
~              Af~oxney for Plaintiff, Gzna N~t. IV~uxdock

                                                                        SUP~~tIOR CQURx bF AT'E'W J#~RSEY'
               Guia M. burdock                                          Z,A,W DIVISION
                                                                        t~T,0UCE5'I"E~t COtTN~'K
                                                                                                                C~~'""_~
                                      J."laintiff,                      DQCHET NOS        ~' I,. C~ -.. ,~_._              ~s
                    ve.
                                                                                       CIVY~ ACTION
               M.etrvpolstan Li£e Insurance, AT(.A. ~quitabie Y.,ife
               Imsu~ance Company and. Pxotective ~,iPe Ineurazace
               Campe~ny
                                                                           CO~Vl~'LAINT WIT~1 ~'Y A~MANJ3

                                       Aefendants



                       The k'1az~.t~ Gina M, Nluxdocl~, c~~'ent~y residrstg at ~~0 Bordeaux Drive, in tk~e

              '~ownshi~ o~ T~ogan and, ~ucestex County, N'ew Hersey 48085, ~ wap~ of Complaint

              against the Ae£e~dant~ sags:

                                                             COY1Nm ONE

                                      ACXAII~T M~~GYPQr,Y'~'AN I~iFE INSD'                CE

                  I.. Duz~ng the Ii~etsma o~ Edward J'. Murdook he waa the insured under a policy of

                      insurance with 112etxopolitan,~T~ife T~asurar~ce that pxavided for accidental death

                      bezketits

                  2. On tl~e, date of the deeth of Edward J, N~uxdock, Gina M.1VSurdock~waa tie wife: of

                      Edv~'axd J. N~wcc3.ack.
                  8, O~c t}~e elate o~ death, Grizia N[. Muxdock was the sole beneficiary of the abase
                      msnt~aned policy o£Iife inauxa~ce.


                                                              -1-
     Case 1:20-cv-07468-RMB-KMW Document 1 Filed 06/19/20 Page 9 of 24 PageID: 9


      May, 6 2424 3.Q1PM                                                                  No. 3431    P. 2



             4. Laward J: Murdoch dc~arted this life on ~'une 8, 2019.

r
             B ~kze d~at~, o~ Edwaxd J. ~~ixdoriz was accidental remelting from an ovexdoee of
t4
tl

r
                physician pxesaribed medication,
q
w
tq
             6. The Certificate of death issued by the 0~£ice of the Madxcal E~~uner a~ the State of
5~

~V
                ~Tew ~exsey detexmi~aed tk~at t~Ze death. o~ Edwaxd J. M~.ixdock was accidental.

             7. ~'~ain    f has demanded of the Defendant, Metropolitan Life Inawranee, a espy of ~.he

                policy of insurance followutg t}~e com~letzon, s~.gnxng and ~.as~ing of the Metzo~ohtan

                app~Zcat~oaa fox tk~e death ba~ae~t due Giz~:a ~urdocl~ while the izaztial. cause of death

                was pe~ndi~ag an investigation as to the cause of death of Edward J. M~dac]~ pending

                fihe xesults of cei~ain taxicolbgy xesults,

            8. Subaeq~uezat ~to the death o~ Edwaxd J. Muxdock, ~'~a~uti£f xecezvad a eea~led State of

                Blew Jersey Death Certificate indica~irtg that cause ~f death was "aecidentai"
                                             ,9


            9, Notwzthetaudsng the demand by Plauttiffs cozu~sel fox tie entaxe ]xfe u~sursnce

                po~.cy zesued by the IJe£ezzda~;t, N~etxopolatan Life Stasuxazzce Coampany zegaxc~ag the

                death claim on behalf of Gina M. Murdock as Bene~,iary, De:Farzdazx~, IY,IetropolZte~n

                T..a~e Tnsuzance Company 1~as fouled to fender to Plauat~ vx k'lain~iff's counsel

               1V~etropolitau Life Insuzance Policy z~aentioz~ed shave.

            10. Based pn the shave, ~'leizatiffie e~tit~ed to accidental death benefit under the

               Metropolitan Life Tnsura~ce Company referenced above.

                         W~IERE~'C1RE, ~azuti#debaanda the fo~owaug•

                         A,    A copy of the policy of insurance in axiatence between Edward J.

                               Murdock and Nletro~olitan Zafe Insurance on dune 8, 2{319, the data of

                               deatk~; and




                                                   .2~
          Case 1:20-cv-07468-RMB-KMW Document 1 Filed 06/19/20 Page 10 of 24 PageID: 10


i2             May. b. 2020 3:07PM                                                              X0. 3431     P. 3
0
2
0
          r
~         rr
~                             B.      Judgmezat ~. the amount of the acesdsntal death benefit wader t~hs
2                                     policy o£ insurance i~uxing Edward ~'. MuxdacJc by the Defendant,
2 ~,
                                      Metrogn3itan Life Is~ecirance with mteres~.
     ~~
                                      Attaxneye fesa and costs.
     4                        C~
     N




                             AGAINST AXA ~QUTTAB7~~,L7~F, INSURANCE COMP,Q~~


                     1L       During the 1~'etime of EdwaxdJ Murdook he was the xnsuxed utadex a go~.iey

                              of ~asu~auoe with AAA Ec~uatab~e Life Insurance that provided• fox acc~z~tal

                              death bene$ta undeF ~o~icp numbez 102118584.

                    12.       Gina M. Muxdocl~, waa the benafioiary of the mezataazted po~iay of insurance.

                              Ed~avaxd J. l~urdc3ek departed this life an Juzae 8, 24I9.
                     ~.e.     The death of Edward J:'Murdock was accadeatal xeauli~ii.ng from a~, overdose

                              of~hyezcaanpreaeribed medYcat~on.

                    14,      '~'}~e ~ez~ficate of Deatlz~iaeued by the Office o£ths Medical ~.sami~aex a£ tb~e

                             State o£ N'ew ~'erseg detexr~i~ned t~aat the dest~ of ~dvc►ard J. Muxdac~ was

                             avcadents].,

                    16,      ~'laintiff hoe demanded o~ tk~e Defendant, A`£~A Equitable Iafe 7,neuxance

                             Compan~Y, a copy a~ t ae policy of insurance which was swex~nder~d at the

                             tame death benefits wexe clgimed and paid.

                    ].6      Defendan.~, AX.,~. suitable Life Tns~trance Compa~.y Insurance has not

                             furnished a carp of the mentioned policy.




                                                        .g.
         Case 1:20-cv-07468-RMB-KMW Document 1 Filed 06/19/20 Page 11 of 24 PageID: 11


           May 6.2020 3: Q1PM                                                                No. 3431      P. 4

     a




                  X7.      Umder the terrna and eonditions of the AXA Ec~tutable 7.,~,~e Zz~suxance

M                          Com~anq Inau~rance re£exez~ced above, ~'Ie9xitif£ie entitled to tha accidental

                           death, be~ae£it
0
M
~                          WkiEREFORE, ~'lainti£f demands the fnllawzz~g
cv
                           A.     A copy' of the poIzcy o~ ~swra~a.ce zz~ ezrastep ce betweeza Edward J,

                                  Muxdocl~ amd .A.XA Equitable Life insurance Companp on J`uae 8,

                                  2019, the date of dea~'h,

                          B.      Judgment in ~tha amount a~ tk~e accade~ta~ de~stkt bezte~Zt uudex the

                                  ~aolzcy o~iaasuraaace inscaxing Edwazd. J. Murdock by tha Defendant,

                                  A .A. Equitable Life Insurance Companq vV-ith intexesti.

                          C.      At~orueya fees and eoa~s.

                                                T ~y   y ~~~y~j
                                                ~ l~~Ul`!i 1.C114~


                           AGAINS~.FRQTE~jV~ LYFE TN'BC.r1t.A,'~TC +. COIVXPA~TY


                 Z8.      Jau~ring the I,ifetizae pf Edward J. Murdock ~e vtras the insured under a policy

                          of insuxance ~tth protective L~'e ~suxance tk~at pxovxded ~vx scezdental death

                          be~.e~Cs wadex ~ol~ay ~au~abex k'~3b37866.

                 ].8      C~zz~a M. Murdock, was the beneficzary~ of the ment~aned pa~c~ of.xxieuxaz►ce.

                          Edward J. Murdacic departe$ this Ixfe on June 8, 2019.

                 2Q.     '2'he deat~a o£~dwaxd J. N~Cuxdocl~wae acczdent~txeata].ti~ag frazn sn avexdose

                          of p}yy6ic~,a~ prescribed medication,

                 21.      T}~e Cextificate of 23eath issued h~ t~►e (Xfice a~ ~.e ~edacal E~ama~oez of the

                         State of New Jersey detexz~aaed that tb~e death a~ Edward J. Nzurdock was

                         accaderataX.


                                                       .~.
       Case 1:20-cv-07468-RMB-KMW Document 1 Filed 06/19/20 Page 12 of 24 PageID: 12


             May. 6. 2024 3; 01PM                                                               No. 3431     P. 5
           . .,
    ~ ~
    '~ ,
       t
                   22.        Plarntaf~ has demanded o£ the Defendant, l'rotecti~re Life Ia~suramce

                              Gorapany, a copy of t~.e~ poho~' o~fnsuranoe which wa$ snxxendezed at the

                              tame death bane~fi~s vrere ela~med and paid. Jaefendant, Protective ~,ife

                              Insursnee Company Insurance has not fuxz~zebed a copy of the mentioned
w
                              Pa~Y
                              V~i~EREFO~t~, ~lain~i#deznande the fallowing:

                              A..     A copy of the poticy of insurance in existence between ~cl~ava,rd J,

                                      Murdock and. ~'zaf~ciave Life Insurance Company on e~une S, 20X9, the

                                      date of deat}z.

                              B,      J'ud.~ment iu the amount of the accidental death benefrt azzdex t~.e

                                      policy of insurance 3netiriug EdvP'ard ~. Musdocl~ by the Defendant,

                                      Proteckave ~.a£e Insurance Cona~az~,y with iztt~re~t.

                              C.      Attorneys fees and costs.



                                                            A.    n F 'ani squire
                                                            Attorney r P   trff
               Dated: May 4Lb, 2020


                                       ~}ESTGN'A'T'IO~T aF TRIAL COUN~I~

               ~'ursu&~,t to lute ~;5-x, A: Jobn ~alaiani, z~ hexeby' de~gnat~d tarial counsel for

               Plaintiffs.

                                    CERT~'YCATIpN PURST.t               ~'PC~ ~      ~ ~,6~1;

                      I am the attaxney for the ~'~:aintiff xx~. the a~iove captioned matter. '~'.o fi~ae beet

               of my ltnowledge, the matter in controvexay xe z~vt tie subject, of any other action

               pending in any co'~xG o£ a. fending arbitration proceed~ug, uvr is any other action
       Case 1:20-cv-07468-RMB-KMW Document 1 Filed 06/19/20 Page 13 of 24 PageID: 13


         May. 6, X420 3.0]PM                                                            Na 3431       P. b



             c4n~emplated; furthex, there are nn other parta,ea who ehou~d be joxued iu this,
z ~'         action,
2 ~
  r
  ri
  A                 Z hereby certify that the foregoing Btatebaents xn,ade b~ z~o.e are true. ~ ~xt

             a~vvare that if any of the foregoing etatezuen~e z~zade b~ ~,e ara ~uvillfuI~y fare, Y am

             subject to punishment.



                   Plaintiff demands a txial by fury as to a~ issues that zzeed ~o be ~Gried, ~ any.




                                                       A, J~d~N'  CZ    , ~SQITZ~i.E
                                                       Attozney x  Utz££

            Dated: Mai 4th, ~a~a               ti
          Case 1:20-cv-07468-RMB-KMW Document 1 Filed 06/19/20 Page 14 of 24 PageID: 14




     ~~




                                   Civil Gase {n~orrr~atian Statemenfi
              Ease Qetaifs: GL,4llCESTER1J Civil, Part Docket# L-000582-20

             Gase Caption: MURDOCN GINA VS MEfROPOlITAN                       Case Type. CoKTT2ACTICOMM~RCIAL TRANSAGTlON
a~           I.tFE IN SURANCE C                                               Document Type Complai~twAhJuryDemand
             Case Inillation Date. 05(06!2020                                 Jury Demand. Y~5 - fi JURQRS
             Attorney Name' AI+tGELO JOHN FAlC1ANl                            is thrs a professions} malpractice case? NO
             Firrn Name' A JOHN FALCiANi                                      Related cases pending; N4
             Addrass: 19 NEWTON AVE PO BOX 379                                tP yas, tut docket numbers:
             WOOD6URY NJ 08096                                                Do you antic~pafe adding any parties (arising out of same
             Phone. 8868458333                                                transacban or occurrence)? NO
             Name of Party: PlA1NTIFF Murdoch, Gcna                           Are sexual abuse claims aUegad7 iJ0
             Name of DefendanNs Primary Insurance Company
             (~f known} None•


                  ~'~E INROk2MAT10N ~'R~VID~'SA ON T.f~SS k`URM'CANNOT BE IlY~'12.ODUCED 1N'~'O ~VXp~NCE
                                 CA9E C}iARACTERI5T}4S FOR PURPOSES OF OET£Nh11NINO IF CASE IS APPROPRIATE POR M80lATION



             Do parties have a current, past, or recurrent relationship?YES
             if yes, 9s that relationship: Suslness
             Does the statute governing this case provide for payment of fees by the losing party? NO
             Use this space to alert the court to any special case characteristics that may warrant individual
             management or accelerated d~spositi4n:


             Do you or your client need any disability accommodations? NO
                     tf yes, please identify the requested accommodaYton:


             Wdl an Interpreter be needed? NO
                     if yes, for what language


             Please check aEf each appitaabie category• Putative Class Acban~ NO Title 59? NO Consumer Fraud? NO



             1 certify that co~fident~al personal identifiers have been redacted from documen#s now submitted to the
             court, and will be redacted from a!I documents submitted 1n fhe futurean accordance with Rule 1,38-7(b}

             05/06/2020                                                                                 /s! ANGELO JOHN FA~C(ANI
             Dated                                                                                                        Signed
                Case 1:20-cv-07468-RMB-KMW Document 1 Filed 06/19/20 Page 15 of 24 PageID: 15
t11i;~`~; Fal.ian~ ~:sau,i~                                  ms s`
                                                               i000
                                                                                                  ~~. ~ V
 ;;3anG~E,; R^.aQ
2^                                                                                 18SQ5        R2305M147fi48-D4
t~4~5~ ir~r~L>>ti, =mot t~8C46                        ~
                                                                              K3 .
                                                                                           c
                                                                              6r
                                                                               y ~         ~.
                                                                              ~m           ~

                                                                          ~   ~~~'

                                                                              0~5 '        E
                                                                                      vmoo ~s




               11111 IIIIlillilttll[[1~#!t If 11~1[11(illl            ~1e~-v~o3~tar. L~;e i:~suranc~
             ?~7~9 07[]il O~tl1 2372 Ll6[]~                       ~A. ~~x 6lOL'
                   - -      -   - ----                          ~ Sc;anrcrt, 1'11 i~3~05
Case 1:20-cv-07468-RMB-KMW Document 1 Filed 06/19/20 Page 16 of 24 PageID: 16

                                            _                                                                          '`1'~''~..ft
                                                                                                                 1' 1..~..
                ~      ruz :~ •?_iii     L~:}~li';r ?^~'t~~~ ?:r'~'                                      r;`~ ~ 1..,
                                                             _ .~.s..~f.~' :~T r+~: 't'':~ + L~r ~ i {':i,..•
          ~~!._~:-:..-~,~:~~ .~~. ~ ~,          :.k::.                                                                       .,c:v.~$cam. .l.
                                                                                                                                     ~~3~'j i




    A. ~1ohn F'aleiani, Esc.                                                         Angelo J. Falciani, Esq.
   Attorney NJ ID# Q17641985                                                         Attorney NJ ID# 173181957
   19 Ne~vtor~ Avenue                                                                203 Hanover Road
   P.O. Box 379                                                                      West Deptford, I~Tew Jersey 080f3f
    Woodbury, l~Tew Jersey X8096                                                    Phone: 856-537-b924
    Phone: $56-8~5-8333                                                             l+ax: £S5G-845-399G
   I~ax: 856-845-9141                                                               email: ajfalciAni061957Qgmail.com
    ~;mai1: johnfalcianiC~~falcianila~v.com                                         Of Counsel fnr Plaintiff, Cin~i M. Muzdock
   Attorney for Plaintiff, Gina M. Miudock

                                                                                      SUPERIOR COURT OF NEW .J~RS~Y
   <TinA M. Murdock                                                                   LAW DIVISION
                                                                                      GLQUC~STLR COUNTY

                               Plaintiff,                                             DnCKET NO:
       va.
                                                                                                             civzr. AeTzorr
   McG~•opvlii;an Life Insurance; AXA Equitable Life
   Insurance Company and Protective I.,if'e Insurance
   Company
                                                                                           COMPLILINT 4Vi'1'T-T JURY DEMANi~

                               Defendants



             The Plf~intiff, Gina M. Murdock, ciurently residing at 110 Borderiux Drive, zil the

   Tawnshi~ of Logan and , Gloncestex County, New Jcrsey 0808~i, byway of Complaint

   against the nef'endants says:

                                                              COUNT ONE

                              t1G~lINST NIE'I`ROPOLITAN LIFP INSUItANC~

      1. During the lifetinne of l~dward J. Murdock he was t}~e insured cinder a policy a£

             insuj-ance with Metropolitan Life Insurance that provided for ac;cidentai death

             benefits.

       2. On the date o£ the death n£ L<`dwrard. J. Muidoak, Gina M. Mtudock was t;he wife of

             Edward J. 1~Iurdock.

      3. Un the date of death, Gina M. Muz~dock ws~s Chc sole Beneficiary of the above

             ~ne7~tioned policy of life insurance.



                                                                 -1-
Case 1:20-cv-07468-RMB-KMW Document 1 Filed 06/19/20 Page 17 of 24 PageID: 17

                               _`)st   t3 ji~ ~;~^? l '?;                               :t 'i'   r c~ +"1~   r`   ~7a 1r:nZ~ ~;2~ :,   j
         ~Z'--~1_._- vi~~:; ~'                              3 ' ~S :"~'~!'   i'}   `~




      4. EdwaT•d J. Murdock departed this life on June $, 2Q19.

      5. The death of lidward J. Mtudacic vas accidental resulting from an ovcadose of

         physician prescribed meclication.

     6. '1'lic CexL~.ficate of ~e~th issued by tlis OfFice of the Medical Examiner of the State of

         NeGv Jersey determined. that the death of Edward ~7. Murdock was accidental.

     7. F.'laintiff has demanded of the I~efendant, Metropolitan Life Insurance, a copy of the

         ~alicy of insurance £ollo~cving the cc}mpletion, signing and matting of the Metropalit~n

         applieatian k'ox the d~;~Ch benefit due Gina Murcicack while the initial cause of death

         wr~s pcncling nn investigation as to the cause of death off' Fdwaird ~J. Muc~dock pending

         the results of certain t~xico(o~y results.

     $. Subsequent to the death of l+:dward ~T. M~u•dock, Plaintiff received a seated State i~f

         New Jersey Death Certificate indicating thaC cause of death was "acezdental"

     9. Notwithatandin~* the demand by Plaintif~a counsel for the eni;ire life uisurance

         policy isaued by t41e Defendant, Metropolitan i,i£e Invurance Company regarding the

         deni;h claim on behalf of Gina NI. Murdaclt as Beneficiary, llefendant, Metropolitan

         Life Insuz~ance Company hats filed io tender to Plaintiff or Y}aintiff'y counsel

         Metropolitan Life Insurance Policy mentioned above.

     l0. Bayed on the above, Plaintiff is entitled to acciden(;al death benet~t undey~ the

        Metxapolii;an Life Insurance Company zeferenced above.

                  WHEREFORE, ~lai.ntif~ demanda the follc~tving:

                  A.         A copy of thH policy of insurance in e~stei~ce between Edward J.

                             Murdock and Metropolitan Lzfe Insurance on June 8, 2019, the date of

                             death; and




                                                        -2-
Case 1:20-cv-07468-RMB-KMW Document 1 Filed 06/19/20 Page 18 of 24 PageID: 18

                                                                                                                            }.;,jr~,,
             <:i!
                    ~~_i ;uzi~~r~~?_•~)r}
                         -u.:         ..    r~;4~rw:?i~F:
                                            4 ;
                                                       ni~~{~ ~7:r..~~iy~ ~l~t~~ ;=
                                                        !     ....r.V... i >                                rl• 1. ~.%~!r,~~.x.~ .3~..:'.) ~:Ji'.•
                                                                                    t~ j C7i '3 ~4 !'i3i;~ ~:..




                          B.        Judgment in the amount of the accidental death benefit undei i;he

                                    policy of inelu•anee insurira~ Edward J. Murdock by the Defendant;,

                                    Metropolitan T~ife Insurance wiLli interest.

                          C.        Attorneys fees and costs.


                                                                 CUNT TWa

                         AGAINST AXA EQUITABLE LIFE INSURANt;E COMPANY


      J.1.                During the IifeGime of Edward J. Murdoch he was the insured under a policy

                          of insu~~ance with AXA ~:gw.t;able LiFe insurance that prvvidecl far r~c;c;idental

                          death benefits under policy number 102116534.

     12.                  Gina NI. Murdock, was the beneficiary of tl~e mentioned policy of insivancc.

                          ~;dvs~ard J. Murdock departed f,his life on dune 8, 2019.

     13.                  The death cif Fd~vszrd J. Mw~dock was accidental resulting from an c~ve2dr~se~

                          of physician prescrzhed medication.

     14.                  The Certificate of lleath issued b5~ the Uffice o£ the Medical Fxaininer of the

                         State of Ne~v Jersey determined that the death of Edward J. Murdoch was

                         accidental.,

     15.                  Plaintift'has demanded of the Defendant, AXEI liquitsihle Lifc; Inc~w•Fincs

                         Company, a copy of t13e policy cif insurance which w~~ surt~endered at the

                          Lime death benefits weae clauned and paid.

     l.F.,               llelendant, AX11 Equitable Life Insurance Company Insurance has not

                         fw-nished a copy of the mentioned p~ticy.




                                                                   -3-
Case 1:20-cv-07468-RMB-KMW Document 1 Filed 06/19/20 Page 19 of 24 PageID: 19

           ~i;..~~-,_- ~vl}Jr??-,.:~   :~ %~{rl~~~t} ~:v.:~::?.i i'~J: ~i~ ~~ Gi ;j ~I ?'i3t~~: {i~: t. is~'`~~.~.:u+r.~'~:3;3:)~i




     17.             Under the terms and conditions of tine AXA Equitable Life Insurance

                     ~oinpany Insurance referenced. above, Plaintiff is entitled to tie acczdentr~l

                     death benefit,

                    WHERE+ FORE, Plaintiff demands the following:

                    t1.       11 copsr oi' the polic}r of insurance in e3cistence t~etween FdtivHrd ~T.

                               M:urdoc.k and AXA T:qui~~ib~e (~.ife :Cnsui•ance Lompany on June 8,

                               201.9, tkte date ~f dexi:h.

                    B.        Judgment in the amount of the accidental death benefit under t;hc

                              policy of insurance i~.suring Edward J. Murdock by the DeFendant,

                              11X11 Equitable Life Inslu~ance Company ta~ith intere:~t.

                    C.        [lttorn~ys fees rind costs.


                                                       COUNT THREE

                     AGAINST' YR02'~;C'1'IVE LI~'L INSURANCE COMPANY


     18.            During the lifetiu~e of Edward J. Murdock he was the insuxed under a policy

                    of insurance with Protective Life InQurance that provided for accidental death

                    benefits under pulley number FK3537365.

     19.            Gina M. Murdock, was the beneficiary of the mentic~ncd pnlicy of in9ur~~nce.

                    ~;dw~rd J. Murdock departed thin life on .Tune 8, ZOI.9.

     lU.            'Phe death of Edward J. Murdock was accidental resulting fiom an overdose

                    of physician piescribecl medication.

     21.            The CerLificaCe of Deal;h issued by the Oi'(icc of the Mcdic~~l Pxaminer of. the

                    Stale of New Jersey determined Lhat the deaCh of Ldw~zrd <7. Murdock way

                    accidental.



                                                           -4-
Case 1:20-cv-07468-RMB-KMW Document 1 Filed 06/19/20 Page 20 of 24 PageID: 20

          (     ~      ;1,:~ h; ~~_~~rz              ~rj ~(~~•r.7                            ~ •_ ..,r,t
                                                                                                       ,           ~t °Jsz^'2
          \:7~..~•' ..'v~:~   ~7.« v       :~}r~;i
                                           ~-..r ~~)ic:..~..-1 .~f~..~1~.    ,r~ ~~~ .~ l~'7 ~) (gar
                                                                       ~.~ 1C:i,;                     : trl•
                                                                                                         fig. ~.v~`c.~l.,VtJ~~.?~.)~i




       ,?2.            I'leinriff has detnand~>c3 c>f I:~c: Tl~;fendani;, 'f'.r~~3f•ec:l;ive }',ife InsiirFtnc~

                       t;a~xtpany, ;i c~1~3' o~'th~: paliciv cif ingur.ancc: which was Surrendered a~ t}~e

                       dime dea~h }~e~aefi:ts ~~F~~e clai:tn~d azid ~~a_ia. De.#'end~t~zt, Pry+~i;ecti~e Life

                       Insu.e~nce Company ~nsur~r~ce hus not. furni~kied z~ copy of f.he mcnLioried

                       ~7C1I1C:~".


                       ~k~EltE+ ~+'UR:H:, .Pl~ini:iff ilc;rrtfiritis l:hf; ~~ll.c;wing.

                       t~.           t~ co?~3~ of f:h.e pv3ic;3r {>f inauranre in eazsi:ence tie;Cu~<~er~ Fc3iiraxd. J.

                                     11~Tuz~c~ocic xnd Pr~teetiv~> I.~ife IrisurancE {~oii.Lpany on Jung. 3; 2419, the

                                     date of d~~l:h.

                       R.            Judgment in #~l~e ~mci'unt ~f the accici~L~tal i~e~~.th h~ne#et ui~d~t the

                                     policy of in9iarance i~l~izr~ing.Ed~sa.rd J. I1~ii~rdoek by the De#er~ciant,

                                     Ya;otbct~ve Lifi Tu+~iiT-ann,F. C~nip~.~;y ~i~ith iriiezes#•.

                       C,.           f~Ctnrne5rs f~c5 and cosi:s.

                                                                          ,.
                                                                        ,,,       ,•~~
                                                                   l~~,~c~3a~ F~'~cyr~iii,;.~~quire
                                                                   A.ttorl~+:y ~oz• i'~.~intif~'
   T.~~f;ed: 1~I~y 4zh, 2020                                                  ;t4,1 `~


                                       U~,~yItx~T.~TI4N.(~,F._TI{;IA:L_ Ct3UI'e~SEL

   l'ursi~a.nt to I~.ula ~::~-l., A. Jahn. T~'~lri:.~ni, .i41~~;j~~b~~ c~.~~i.~ .nat~d tx~.ia.l co.un~el for



                             11_~il{..~l.L~~l_L.~rt~ll ~,~.~.~1L~.7V_AN1`, 1L ldVl.tL ~.t~?_~1.


              I am thc; ~lL~rneS~ foi the ~Plu miff izi the f~k~ovE ca~i;ivnec~ in~.L3;er. To the best

   of my k.~icr~viedge, tli~: matter u~~ controversy is not the s~.k~~ec;t of any r~tlier ac:i;ioii

   pendi.n~~ i~z anv court of ~ p~n.iii.n~ ~ihiti~~:ti~n. }~roccadin~; z~o~~ r~ a~~;~r oth.~r actinn
Case 1:20-cv-07468-RMB-KMW Document 1 Filed 06/19/20 Page 21 of 24 PageID: 21

                                    ~~-~>ri   `~~i:~Fy;~~'j~jl ^,tj~a- )~y L.:t     3:a, i~
                                                                                                ~ _•,~3t~s:
                                                                                                         c         r    s: In^,Z -•~c.
                          ru}ice.:5;,.
           C.7~..~~-•?.. ~v..            L,           ~.       ~. . ~.,i ~~ ~ '1?    :7 u G~ i`
                                                                                             v:             i?): i..':4"w:~~..:ku3:?...~




    oiit~uiplatcel.; fiu~tlaGr; tl~:ere are ixo tither ~~~xi:i:~;, why Sl~or:Fld be joined in this

   acti.~.n.

           1 3't~~reby~ certif~~ tl~,~t th.e £oiegoin~ ~t;~teinerits nude oy me r~rt; true.. Z a~

   awarr t]~at if any of the ~Ux'e~t~zng ~t~itf~meni,s an~~cle h~~ .men are syil].f'ully €~~3.se, I im

   s~~k~j~c;t t~ pc~T~zyhxnent,

                                                           JU~:.~.' Dli~'~~'1i~Il

           :I?l~intiff c~em~nc~s a t;s~%ai by jury a.s Lu ali issues t~~.at need to be t.ezcc~, if. a:riy~.

                                                                                         ...,



                                                                                    ~._...;~P.l~'intiff
                                                                      :~.t1;ux•ixP~;~fax°

   Dt~te~l: May ~1~}~, 20201




                                                                  -G-
Case 1:20-cv-07468-RMB-KMW Document 1 Filed 06/19/20 Page 22 of 24 PageID: 22




                                               `'          l
Case 1:20-cv-07468-RMB-KMW Document 1 Filed 06/19/20 Page 23 of 24 PageID: 23




A. John Falciani ESQ.                                Angela J .Faiciani ESQ.
Attorney NJ ID# g1741985                            Attorney NJ ID# 173181957
19 Newton Avenue                                    2Q3 Hanover Road
P;O. Box 379                                        West Deptford NJ {8096
Woodbury NJ (78096                                  {'hone: 856-537-5924
P'hc►ne 856-845-8333                                Fax: 856-845-3996
Fax 856-845-9441                                     Email: ajfalcianiU61957Qgmail,com
Email: ~hnf~IcianiQfal.~ianil~v~.com                 Qf Counsel for Plantiff Gina M. Murdock
Attorney for Plaintiff Gina M. Murdock

                                                       Superior Gourt of New Jersey
Gina M. Murdock                                        Gloucester Gounty
                                                       Law Divisions
              Plantiff

V5.

Metropolitan Life Insurance
A>ca Equitable Life Insurance                            Civil Action
Gompany and Pra#ective Life
Insurance Company


Defendants

      No Answers filed Plaintiff ,Gina M Murdock, Voluntarily Dismisses her Complaint against
f~ca Equitable Life Insurance and Protective Life Insurance Campany~ ~~~~~~   ~ '"r -
                                                                                    f


CC: MetLife Insurance Company
    AXA Equitable Life Insurance
    Protective Life Insurance Company

      Honorable Timothy W.CheH




Qated: June 15,2020




                                 A. John Falciani ESQ~.~~
                                                                        ~     r
                                            ..~~-
                                    Attorney for lainti~f, Gina M. M ~ deck
                                    C1F Coups ~I ,~Sr Plaintiff
   Case 1:20-cv-07468-RMB-KMW Document 1 Filed 06/19/20 Page 24 of 24 PageID: 24



Case Details I Case Number; Gt4-L-OQ0552-2p
Case Cation: MURDOCH 61NA VS ME7ROPQLITAN LIFE IN SURANCE C
CaurY Type: Civil Part                    Venue.: GLOUCESTER                           Case Initiation Uate : 05Jp6/2020
Case Type: CONTRACT/CQMMERClAL            Case Status: ACTIVE                          Jury Demand: YES - 6 JURORS
TRANSACTION
Ease Track: 2                             Judge: CHELL, TlMQTNY, W                     Team: 102
N of Discovery Days: 300                  Abe of Case: QO YR 01 MO                     Consolidated Case: N
Original Discovery End CSate:             Curre~tt Discovery End Date:                 # of DEd Extensions: 0
Original Arbitration Date:                Current Arbitration End Date:                N of Arb Adjournments: 0
Original Trfai pate:                      Current Tria) Oate:                          #1 of Trial Date AdJournments: Q
Gasp Disposition: OPEN                    Dis~aosition Date:                           Statewide Lien: N
Transaction Information

Transaction ID: LCV2Q201059099                        Received by Ecaurts On; O6i15j2024           Total Payment Amount: $0.00
Documents Received:
 VOLUNTARY DISMISSAL.
